  Case 17-18676      Doc 39    Filed 04/12/19 Entered 04/12/19 17:55:49          Desc Main
                                 Document     Page 1 of 3


                       IN THE UNITED STATES BANKRUPTCY COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
     In Re:                                )    Case No.: 17-18676
                                           )
     Clifford E Keller                     )    Chapter 13
     Mary A Szerzen-Keller                 )
                                           )    Judge: Carol A. Doyle
                    Debtor(s)              )
__________________________________________________________________________

                                    NOTICE OF MOTION

TO:    Clifford E Keller and Mary A Szerzen-Keller, 697 Weymouth Circle Hanover Park, IL
       60133 via mail

       Trustee Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 via ECF
       clerk’s electronic delivery system

       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago, IL 60604 via ECF clerk’s electronic
       delivery system
       See attached service list


       PLEASE TAKE NOTICE that on May 14, 2019 at 9:30 a.m., I shall appear before
the Honorable Judge Carol A. Doyle at the Federal Courthouse, 219 S. Dearborn, Room
742, Chicago, IL 60604 or any judge presiding and then and there present the Motion, a
copy of which is attached hereto.

                                                   By:    /s/ David H. Cutler
                                                          David H. Cutler

                                CERTIFICATE OF SERVICE

       I, David H. Cutler, hereby certify that I caused to be served, electronically or through
U.S. Mail, a copy of the foregoing Notice and Motion upon the parties named above on April 12,
2019 before the hour of 7:00 p.m. from the office located at 4131 Main St, Skokie, Illinois
60076.


                                                   By:    /s/ David H. Cutler
                                                          David H. Cutler, esq.
                                                          Cutler & Associates, Ltd.
                                                          4131 Main St.
                                                          Skokie, IL 60076
                                                          Phone: (847) 673-8600
  Case 17-18676       Doc 39     Filed 04/12/19 Entered 04/12/19 17:55:49          Desc Main
                                   Document     Page 2 of 3


                       IN THE UNITED STATES BANKRUPTCY COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
     In Re:                                )    Case No.: 17-18676
                                           )
     Clifford E Keller                     )    Chapter 13
     Mary A Szerzen-Keller                 )
                                           )    Judge: Carol A. Doyle
                    Debtor(s)              )
__________________________________________________________________________
                 MOTION TO MODIFY PLAN POST CONFIRMATION

       NOW COME the Debtors, Clifford E Keller and Mary A Szerzen-Keller (hereafter

referred to as “the Debtors”), by and through their attorneys, The Law Offices of Cutler &

Associates, Ltd., to present this Motion and state as follows:

   1. This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is a

       "core proceeding" under 28 USC 157(b)(2).

   2. The Debtors filed for relief under Chapter 13 of the United States Bankruptcy Code on

       June 20, 2017 and their Plan was confirmed on August 15, 2017.

   3. The Debtor’s confirmation Order provides for a plan payment of $952 a month for 2

       months and then $1,013 for 58 months with unsecured creditors receiving 100% of their

       unsecured claims.

   4. The Debtor’s plan was modified on September 11, 2018 to increase the plan payment to

       $1,078 a month and to defer the current default to the end of the plan.

   5. The Debtors have paid in to date to the plan $13,782.

   6. The Debtors have fallen behind on the trustee payments and have a default of $3,896 as

       of the date of this motion.

   7. The Debtors fell behind on their plan payments because the Debtor was let go from his

       job and he stopped working at the end of end of December 2018, he was diagnosed with a
  Case 17-18676         Doc 39   Filed 04/12/19 Entered 04/12/19 17:55:49             Desc Main
                                   Document     Page 3 of 3


       medical condition making it very difficult to work and in February 2019 the Debtor broke

       his hip and the Debtors incurred out of pocket medical bills and expenses.

   8. The Joint Debtor has applied for and will be receiving social security income at the end

       of April 2019 and her social security income will offset the lost income from the Debtor’s

       job, but those few months of the Debtor not working and the medical bills and expenses

       caused the Debtors to call behind.

   9. The Debtors are looking to modify their plan by increasing the payment and deferring

       their default to the end of the plan.

   10. The Joint Debtor is able to pick up more hours are work and will be able to make their

       plan payments going forward and be able to afford an increase in the plan payments but

       Debtors are not able to catch up on the full default amount and are seeking to spread the

       current default amount over the remaining months of the plan by increasing their monthly

       plan payment and deferring the plan default to the end of the plan.

   11. The Debtors seek to modify the plan to raise the monthly payment to $1,213 a month to

       account for the default and to defer the current trustee’s default to the end of the Plan.

       WHEREFORE, the Debtors respectfully request that this Court modify the Debtor’s Plan

Post Confirmation to raise the plan payment to $1,213 a month beginning May 2019 and to defer

the current default until the end of the plan; and for such further relief that this Court may deem

just and proper.

                                                              Respectfully Submitted,
Dated: April 12, 2019                                         /s/ David H. Cutler
                                                              David H. Cutler, esq.,
                                                              Counsel for Debtor(s):
                                                              Cutler & Associates, Ltd.
                                                              4131 Main St.
                                                              Skokie, IL 60076
                                                              Phone: (847) 673-8600
